LEMMON, Judge.
For the reasons assigned in No. 9117, Ryans v. Empire Fire and Marine Insurance Company et al., La.App., 357 So.2d 853, the judgment of the trial court is reversed insofar as the judgment was rendered against New Orleans Public Service, Inc., and it is now ordered that plaintiff’s suit be dismissed as to that defendant. In all other respects the judgment is affirmed. All costs in both courts are assessed against Summer High Distributing Company and Empire Fire and Marine Insurance Company.

REVERSED IN PART, AFFIRMED IN PART.

GULOTTA, J., concurs and assigns reasons.